[***] Confidential treatment requested

 

Exhibit 10.1

 

FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease (this “First Amendment”) is made this 28th day of
May, 2003, by and between B&N 141-302, LLC (“Landlord”) and Seattle Genetics,
Inc. (“Tenant”).

 

RECITAL

 

This Landlord and Tenant are parties to that certain Lease dated December 1,
2000 (the “Lease”), for premises located at 21823 30th Drive SE, Bothell,
Washington 98021 (the “Premises”).

 

Concurrent with the Lease, Tenant entered into a Pledge Agreement, an Account
Control Agreement, and an Account Management Agreement (collectively the “Pledge
Documents”) for a pledge of securities and other collateral to be held in an
account (the “Pledge Account”) in satisfaction of security deposit requirements
of the Lease.

 

Pursuant to the Lease, Tenant was further entitled to a Tenant Improvement
Allowance as set forth in paragraph D of Exhibit C of the Lease.

 

Landlord and Tenant wish to modify the provisions of Section 4 of the Lease
providing for reduction of the amount held in the Pledge Account, and modifying
the time period within which Tenant may draw the Tenant Improvement Allowance,
all as more fully set forth herein.

 

Any capitalized terms not otherwise defined in this First Amendment shall have
the meanings assigned in the Lease.

 

AGREEMENT

 

Now, therefore, for good and valuable consideration, the parties hereto agree as
follows:

 

1. There is hereby added a new section 4.4 as follows:

 

4.4 Modifications to Section 4.3.

 

a. In 2001, Tenant achieved a capitalized value in excess of $[***] which,
pursuant to Section 4.3, reduced the required Security Deposit and Pledge
Account to $[***] (a “Capitalized Value Reduction”). Subsequent reductions in
Tenant’s capitalized value would, under the terms of the Lease, require reversal
of the Capitalized Value Reduction. Landlord confirms, however, that it has
waived the requirement of such reversal for the period up to the date hereof.
Landlord’s waiver has relied, among other factors, on Tenant’s representation
and warranty that it was not aware of any defaults by either Landlord or Tenant
under the Lease or Pledge Documents nor any event or condition that if left
uncured would constitute a default with the passage of time, which
representation and warranty Tenant hereby confirms as of the date of this First
Amendment.

 

1



--------------------------------------------------------------------------------

[***] Confidential treatment requested

 

b. From and after the date hereof, the following provisions shall govern the
required amount of the Security Deposit and Pledge Account: The Security Deposit
and Pledge Account may remain at $[***], provided that if the capitalized value
of Tenant reduces below $[***], or if the cash and cash equivalents, including
short and long term investments in marketable securities, restricted
investments, and interest receivables associated with investments in marketable
securities, held by Tenant free and clear of all liens and pledges except the
Pledge Account falls below $[***], or if Tenant’s total stockholder equity
established pursuant to GAAP falls below $[***], then the Capitalized Value
Reduction shall be reversed and the amount of the Security Deposit and Pledge
Account shall be restored to the full amount required but for the Capitalized
Value Reduction. Thereafter, the Capitalized Value Reduction shall be
reinstituted if Tenant’s capitalized value reaches a value of $[***], and shall
be reversed again if the capitalized value thereafter reduces below $[***] or if
Tenant’s unpledged cash and equivalents (plus amounts held in the Pledge
Account) fall below $[***], or if Tenant’s total stockholder equity falls below
$[***], and so on from that point with capitalized value trigger points of
$[***] and $[***] respectively, a cash and equivalents trigger point of $[***],
and a total stockholder equity trigger point of $[***]. However, in no event
shall the Security Deposit and Pledge Account in any circumstances fall below
$[***] as provided for under Section 4.3 of the lease.

 

  2.   Additional Security.

 

a. As additional security for Tenant’s performance of its obligations under the
Lease, Tenant agrees to provide Landlord with a first lien security interest in
all of its furniture, fixtures and equipment excepting only leased photocopiers
(the “Pledged Personalty”) as set forth in the Security Agreement and UCC-1
filing attached hereto as Exhibit A. In the event the Pledge Account is
increased to [***] ($[***]), Landlord agrees to release its security interest in
the Pledged Personalty, provided that if a Capitalized Value Reduction
thereafter occurs, Tenant agrees to execute a new security interest in the
Pledged Personalty, and no such Capitalized Value Reduction shall be effective
unless Tenant is able at such time to grant Landlord a first lien security
interest in the Pledged Personalty. Landlord shall be entitled to realize on the
Pledged Personalty to cure any monetary defaults of Tenant under the Lease
(whether defaults in periodic payments, reimbursements or indemnifications), and
may seek such recovery against the Security Deposit and/or the Pledged
Personalty in such order as Landlord may see fit in accordance with the terms of
the Lease and the Security Agreement.

 

b. Concurrent with filing the UCC-1, Tenant shall provide Landlord with a UCC-1
insurance policy satisfactory to Landlord. Tenant shall be responsible for the
costs of the first UCC-1 insurance policy. In the event Landlord elects to
require future UCC-1 insurance policies following any subsequent Capitalized
Value Reductions, the cost of the subsequent UCC-1 insurance policies shall be
shared equally between Landlord and Tenant.

 

3. Tenant Improvement Allowance. Landlord and Tenant agree that there remains
[***] ($[***]) in unexpended Tenant Improvement Allowance pursuant to Exhibit C
of the Lease. Landlord hereby agrees that Tenant may draw the remaining Tenant
Improvement Allowance pursuant to the terms of Exhibit C of the Lease at any
time prior to [***], provided

 

2



--------------------------------------------------------------------------------

[***] Confidential treatment requested

 

that Tenant shall not be entitled to draw any portion of the remaining Tenant
Improvement Allowance unless Tenant is in full compliance with the requirements
of Section 4 of the Lease (as the same may be modified from time to time).

 

4. Except as specifically set forth herein, the Lease is and remains in full
force and effect.

 

B&N 141-302, LLC

A Washington limited liability company

     

Seattle Genetics, Inc.,

A Delaware corporation

By:  

Washington Capital Management, Inc.

    Its Manager

      By:  

/s/ Clay B. Siegall

--------------------------------------------------------------------------------

           

Its:

 

President & CEO

--------------------------------------------------------------------------------

 

   

By:

 

/s/ Patrick Malley

--------------------------------------------------------------------------------

       

Patrick S, Malley

Vice President, Real Estate

 

3



--------------------------------------------------------------------------------

[***] Confidential treatment requested

 

EXHIBIT A

 

SECURITY AGREEMENT

 

This Agreement is entered into by Seattle Genetics, Inc., a Delaware corporation
(“Debtor”), with its chief executive office located at the address set forth
after its signature below, in favor of B&N 141-302, LLC, a Washington limited
liability company (“Secured Party”), with an office located at 1301 Fifth
Avenue, Suite 1500, Seattle, Washington 98101-2632.

 

In consideration of extensions of credit or other financial accommodations, now
existing or hereafter made, Debtor represents and warrants to, and agrees with
Secured Party, as follows:

 

1. Definitions. As used in this Agreement:

 

“Collateral” means all of the Furniture, Fixtures and Equipment of Debtor set
forth in Exhibit A, located at 21823 30th Drive SE, Bothell, WA and now owned or
hereafter acquired by Debtor, including Proceeds and Products of the foregoing,
excepting any leased photocopiers.

 

“Default” means any event referred to in section 4 of this Agreement.

 

“Obligations” means any monetary obligations of Debtor (whether scheduled or
unscheduled payments, deposits, required reimbursements or indemnifications)
under that certain Lease between Debtor and Secured Party dated December 1,
2000, as amended by First Amendment dated May 28, 2003 (the “Lease Amendment”),
for premises located at 21823 30th Drive SE, Bothell, WA to the extent such
monetary obligations are not paid as and when due.

 

“UCC” means the Uniform Commercial Code (“UCC”). Any capitalized term used but
not defined in this Security Agreement shall have the meaning given to the term
in the UCC.

 

2. Security Interest. Debtor hereby grants to Secured Party a security interest
in all of Debtor’s right, title and interest in and to the Collateral, to secure
the prompt and unconditional payment and performance of the Obligations.

 

3. Debtor’s Covenants.

 

a. Liens. Debtor shall, at its own expense keep the Collateral free of all liens
and encumbrances except (i) the security interest of Secured Party, (ii) liens
arising in connection with taxes or other governmental charges or assessments
which are not yet due and payable or are being contested in good faith, provided
that adequate reserves for the payment thereof have been established in
accordance with generally accepted accounting principles, (iii) liens of

 

1



--------------------------------------------------------------------------------

[***] Confidential treatment requested

 

carriers, warehousemen and vendors and other similar liens imposed by law
incurred in the ordinary course of business for sums not overdue more than 45
days or being contested in good faith, provided that adequate reserves for the
payment thereof have been established in accordance with generally accepted
accounting principles, (iv) purchase money liens that will be discharged upon
Debtor’s payment of the purchase price for the applicable property, to the
extent such liens relate solely to the property so purchased and (v) other
liens, provided that the aggregate amount of indebtedness secured by such other
liens does not exceed $[***] at any time.

 

b. Location, Removal, Sale or Disposition. All Collateral is located solely
within the State of Washington at 21823 30th Drive SE, Bothell, Washington,
98021 (the “Premises”). Without the prior written consent of Secured Party,
Debtor will not remove the Collateral from the Premises, nor sell or dispose of
the Collateral, nor hold the Collateral for sale or lease to third parties,
other than removals, sales or other dispositions (i) of obsolete or worn-out
Collateral or (ii) in the ordinary course of business.

 

c. Insurance. Debtor will keep the Collateral continuously insured against fire,
theft, malicious mischief, and such additional hazards as are presently included
in Special Form (also known as “all-risk”) insurance coverage. The policy will
value the property using replacement cost. The lender’s loss-payable endorsement
will be added to the policy naming Secured Party. Upon execution of this
Agreement and periodically upon renewal of the policy or policies, Debtor will
deliver a certificate of insurance providing evidence of coverage to Secured
Party. In the event of loss, Secured Party shall have full power to collect any
and all proceeds of insurance upon the Collateral and to apply the same at its
option to any obligation secured hereby, whether or not matured, or to the
restoration or repair of the Collateral. Secured Party shall have no liability
whatsoever for any loss that may occur by reason of the omission or lack of
coverage of any such insurance. Debtor shall not enter into any final settlement
of any claim under any insurance policy on the Collateral without the prior
written consent of Secured Party.

 

d. Expenditures by Secured Party. Debtor will reimburse Secured Party upon
demand for any expenditures by Secured Party for the maintenance, protection and
preservation of the Collateral or Secured Party’s security interest in the
Collateral, including taxes, levies, insurance and repairs, and for the
collection, repossession, holding, preparation and sale or other disposition of
or realization upon the Collateral. In no event shall Secured Party have any
obligation to make such expenditures nor any liability for failing to make them.

 

e. Governmental Charges. Debtor shall pay before delinquency all taxes,
assessments and other governmental charges which are or may become a lien on any
of the Collateral, except that no charge need be paid if (i) the validity of
such charge is being contested in good faith by appropriate proceedings, (ii)
such proceedings do not involve any material danger of the sale, forfeiture or
loss of the Collateral or any interest in the Collateral and (iii) adequate
reserves for the payment thereof have been established in accordance with
generally accepted accounting principles.

 

2



--------------------------------------------------------------------------------

[***] Confidential treatment requested

 

f. Access and Review. Secured Party shall at all times, upon reasonable advance
notice, have the right to inspect any of Debtor’s records relating to the
Collateral and the right to obtain copies of those records. Secured Party shall
at all times, upon reasonable advance notice, have the right to visit Debtor’s
premises during regular business hours to inspect the Collateral.

 

4. Defaults. Each of the following shall be a default (“Default”) under this
Agreement:

 

a. Any material default or event of default, after notice and opportunity to
cure in accordance with the terms of the Lease and the Lease Amendment, on any
of the Obligations, whether or not the Obligations have been accelerated; or

 

b. Any failure fully and timely to comply with any provision of this Agreement,
if such failure shall continue for five (5) business days after notice of such
failure;

 

c. Any transfer, disposition, levy, attachment or execution on, or seizure of,
any of the Collateral; or

 

d. Dissolution, termination of existence, insolvency or bankruptcy of Debtor or
appointment of a receiver to take possession of any of the Collateral.

 

5. Rights and Remedies of Secured Party.

 

a. General. In addition to the rights and remedies granted to Secured Party in
this Agreement, Secured Party shall at all times have the rights and remedies of
a secured party under the Uniform Commercial Code as enacted in the state of
Washington and under all other applicable laws.

 

b. Remedies. After the occurrence, and during the continuance, of a Default,
Secured Party may take any one or more of the following actions in its sole
discretion:

 

(i) Pay or perform any obligation of Debtor, which Debtor is required by this
Agreement to pay or perform and add the amount so paid to the Obligations
secured hereby.

 

(ii) Enter the premises of Debtor and take custody of, sell or remove the
Collateral, without notice or demand and without judicial process, liability for
trespass or the responsibility to post a bond or other financial undertaking.

 

(iii) Require the Debtor to assemble the Collateral, and make it available to
Secured Party at Debtor’s premises or at any other location selected by Secured
Party, where it

 

3



--------------------------------------------------------------------------------

[***] Confidential treatment requested

 

will remain at Debtor’s expense pending sale or other disposition. Debtor
acknowledges and agrees that any failure by it to assemble the Collateral and
make it available to Secured Party will constitute a threat of imminent and
irreparable harm to Secured Party which will entitle Secured Party to seek a
court order or injunction: (A) appointing a receiver to take possession of the
Collateral and sell or otherwise realize upon the Collateral and apply the
proceeds to the Obligations; and/or (B) directing Debtor to assemble the
Collateral and make it available to Secured Party as required by this Security
Agreement. Debtor agrees that Secured Party shall be entitled to such relief
upon and after a Default regardless of whether Debtor is solvent or insolvent,
and regardless of whether Secured Party is oversecured or undersecured, and
regardless of any other fact or event other than the existence of a Default.
Debtor expressly waives any right to require either Secured Party or the
receiver to post a bond or other security or financial undertaking as a
condition to obtaining any such order or injunction. All fees of the receiver
shall become a part of the Obligations payable upon demand by Secured Party.

 

(iv) Sell, lease or otherwise dispose of the Collateral and apply the proceeds
thereof to the Obligations. If notice of sale or disposition of Collateral is
required, ten (10) calendar days notice of any intended sale or other
disposition of the Collateral shall be deemed to be reasonable.

 

(v) Secured Party may comply with any applicable State or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered adversely to affect the commercial reasonableness of any
sale of the Collateral.

 

c. Deficiency. Debtor shall pay any deficiency remaining after application of
the net proceeds of the Collateral to the Obligations.

 

6. Waiver of Defenses. Debtor agrees that Secured Party may enforce this
Agreement without the necessity of resorting to or exhausting any security or
collateral and without the necessity of enforcing any guarantees. Debtor hereby
waives the right to require Secured Party to proceed against any other person or
entity, including, without limitation, any other guarantor named herein, to
foreclose any lien on any real or personal property, or to exercise any right or
remedy with respect to the Obligations.

 

7. Effectiveness. This Agreement shall remain in full force and effect until (i)
all of the Obligations shall have been indefeasibly paid in full in cash, and
(ii) this Agreement shall have been terminated in writing by Secured Party.

 

8. Legal Expenses. In the event of any Default under this Agreement, any of the
Obligations or any guaranty of any of the Obligations, or in the event that any
dispute arises relating to the interpretation, enforcement or performance of any
of the foregoing, Secured Party shall be entitled to collect from Debtor on
demand all fees and expenses incurred in connection therewith, including but not
limited to fees of attorneys. Without limiting the generality of the foregoing,
Debtor shall pay all such costs and expenses incurred in connection with: (a)
trial court actions and appeals; (b) bankruptcy or other insolvency proceedings
of Debtor, any guarantor or other party liable for any of the Obligations or any
party having any interest in any

 

4



--------------------------------------------------------------------------------

[***] Confidential treatment requested

 

security for any of the Obligations; (c) judicial or nonjudicial foreclosure on
any security for any of the Obligations; (d) post-judgment collection
proceedings; (e) all claims, counterclaims, cross-claims and defenses asserted
in any of the foregoing whether or not they arise out of or are related to this
Agreement; (f) all preparation for any of the foregoing; and (g) all settlement
negotiations with respect to any of the foregoing.

 

9. Interest on Expenditures. All expenditures, fees, costs and other amounts for
which Debtor is required to reimburse Secured Party under this Agreement shall
be payable upon demand and shall bear interest at the rate of twelve percent
(12%) per year or the highest rate permitted by law whichever is lower.

 

10. Perfection. Debtor shall take all actions and execute all documents
reasonably required by Secured Party in order to perfect the security interests
granted in this Agreement. Debtor hereby authorizes and appoints Secured Party
as its attorney-in-fact to execute such financing statements describing the
Collateral and other documents as may be necessary or appropriate in Secured
Party’s reasonable judgment to perfect such security interests. Such power is
coupled with an interest and shall be irrevocable until all the Obligations
shall have been indefeasibly paid and performed in full.

 

11. Governing Law. This Security Agreement shall be governed by, and construed
in accordance with the laws of the state of Washington.

 

12. Binding Effect. This Security Agreement shall bind and shall inure to the
benefit of the heirs, legatees, executors, administrators, successors and
assigns of Secured Party and shall bind all persons who become bound as a debtor
to this Security Agreement.

 

13. Entire Agreement; Amendment. This Agreement and the other written documents,
instruments and agreements entered into in connection with this Agreement and
the Obligations contain the complete and final expression of the entire
agreement of the parties. No provision of this Agreement may be amended,
modified, waived or supplemented, except by a writing signed by the parties
sought to be charged with the amendment, modification, waiver or
supplementation. No waiver by Secured Party of any Default shall be a waiver of
any other Default.

 

5



--------------------------------------------------------------------------------

[***] Confidential treatment requested

 

DATED this 28th day of May 2003.

 

B&N 141-302, LLC, a Washington

limited liability company

By: Washington Capital Management, Its Manager

 

By:  

/s/ Patrick Malley

--------------------------------------------------------------------------------

   

Patrick S. Malley

Its:  

Vice President, Real Estate

Address:  

1301 Fifth Avenue, Suite 1500,

   

Seattle, Washington 98101-2632.

 

Seattle Genetics, Inc., a Delaware corporation

By:

 

/s/ Clay B. Siegall

--------------------------------------------------------------------------------

Its:

 

President & CEO

--------------------------------------------------------------------------------

Address: 21823 30th Drive SE

               Bothell, WA 98021

 

6